Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Matthew Harlow on 3/25/2021.

Claim 1 has been amended as follows:	The last line has been replaced by 	--the initial wayline,	the mapping system further comprising a guidance system, wherein said guidance system is configured to guide a mobile machine along a path based on the initial wayline and the terrain-adjusted wayline based on the two-dimensional land map.--
Claim 13 has been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record because the prior art does not teach:	“…	project an initial wayline from the two-dimensional land map onto the triangulated irregular network …;	generate a parallel wayline on the triangulated irregular network…; and	project the parallel wayline from the triangulated irregular network on the two-dimensional land map to generate a terrain-adjusted wayline spaced apart from the initial wayline,	… a guidance system … configured to guide a mobile machine along a path based on the initial wayline and the terrain-adjusted wayline based on the two-dimensional land map.”
Claim 15 is allowable over the prior art of record because the prior art does not teach:	“…	project an initial wayline from the two-dimensional land map onto the triangulated irregular network …,	generate a parallel wayline on the triangulated irregular network…, 	project the parallel wayline from the triangulated irregular network on the two-dimensional land map to generate a terrain-adjusted wayline spaced apart from the initial wayline; and	a guidance controller configured to guide a mobile machine along the initial wayline and the terrain-adjusted wayline based on the two-dimensional land map.”
Claim 19 is allowable over the prior art of record because the prior art does not teach:	“…	project an initial wayline from the two-dimensional land map onto the triangulated irregular network …,	generate a parallel wayline on the triangulated irregular network…, 	project the parallel wayline from the triangulated irregular network on the two-dimensional land map to generate a terrain-adjusted wayline spaced apart from the initial wayline; and	a guidance controller configured to guide a mobile machine along the initial wayline and the terrain-adjusted wayline based on the two-dimensional land map.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663